 In the Matter of SALISBURY COTTON MILLSandTEXTILEWORKERSUNION OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-3511.-Decided February 25, 1942Jurisdiction:textilemanufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees (including those who also serve as clerks but who are engaged during50 per cent or more of their time in production or maintenance work), ex-cluding clerical employees and those clerks who also do production or main-tenance work but who devote 50 per cent or more of their time on clericalduties, watchmen, timekeepers, supervisors, executives, superintendents, over-seers, second hands,' the professional man in the cloth room and finishingdepartment, and, the master mechanic and the employees in charge of thesecond shift in the machine shop and boiler room ; agreement as to ; employeein charge of the second shift in the machine shop and boiler room found tobe a supervisory employee and excluded.Messrs. Linn d Linn,by.Mr. Stahle Linn,of Salisbury, N. C., forthe Company.Mr. Don 111cKee,of Charlotte, N.. C., for the Union.Mr. Herman J. DeKoven,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 26, 1941, and January 21, 1942, respectively, TextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, herein called the Unions filed-with the Regional Di-rector for the Fifth Region (Baltimore, Maryland) a petition and anamended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Salisbury CottonMills, Salisbury, North Carolina, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National LaborRelationsAct, 49 Stat.449, herein called the Act.On February 2, 1942, the National Labor39 N. L.R. B., No. 35.210 SALISBURY COTTON MILLS214Relations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3; of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, -orderedan investigation and authorized the Regional Director to, conduct itand to provide for an appropriate hearing upon due notice.On February 3, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a hearing was held on February 6, 1942,at Salisbury, North Carolina, before Albert P. Wheatley, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel or other official re-presentatives and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.Upon the entire record in the case, the Board makes the following:FINDINGS or FACTI.THE BUSINESS OF THE COMPANYSalisbury Cotton Mills, a North Carolina corporation having itsprincipal place of business in Salisbury, North Carolina, is engagedin the manufacture and sale of finished cotton cloth.The "Companyannually uses materials valued in excess of $500,000, of which over$150,000 worth is shipped to its plant from points outside the Stateof North Carolina, and annually manufactures products valiled inexcess of $1,000,000, of which over $800,000 worth is shipped from itsplant to points outside the State of North Carolina.The Company admits that it is "engaged in a business "subject tothe jurisdiction of the National Labor Relations Board:"11.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations and admits to mem-bership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONAt a conference held between the Company and the Union on orabout December '20, 1941, the Company rejected the Union's requestfor recognition as the exclusive bargaining agent of employees ofthe Company. The Union alleges in its original and amended peti-tions that after-this conference the Company asked that an electionbe held. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director introduced in evidence dis-closes that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IF.THE EFFECT OF THE QUESTION" CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and 'commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITExcept for the status of one employee discussed below, the partiesagree that the appropriate unit should consist of all production andmaintenance employees (including those who also serve as clerks butwho are engaged during 50 per cent or more of their time in pro-duction or maintenance work), excluding clerical employees andthose clerks who also do production or maintenance work but whodevote 50 per cent or more of their time on clerical' duties, watchmen,timekeepers,supervisors,executives,superintendents,overseers,second hands, the yard foreman, the foreman in the dyeing depart-ment, the foreman and the professional man in the cloth room andfinishing department, and the master mechanic in the machine shopand boiler room.-The parties disagree on the status of the employee in charge ofthe second shift in the machine shop and boiler room.He doesrepair work and also is in charge of and supervises and directs themen on the second shift in the machine shop and boiler room; themaster mechanic is in charge of the first shift in this department.While the employee in question does not have the right to hire -ordischarge, it appears that he acts in a supervisory capacity.Underthese circumstances,- we shall exclude him from the appropriateunit.1The Company employs approximately 695 persons,approximately 674 of whom arein the unit hereinafter found to be appropriateThe Regional Director reported that the Union presented 414 authorization cards, 412of which bore apparently genuine signatures;that 389 of these 412 cards bore the signa-tures of persons appearing on the Company's pay roll for the period ending December27, 1941 ; and that 42 of the cards presented were dated in September 1941,16 in October1941,and 356 were undated. SALISBURY COTTON MILLS -,213We find that all production and maintenance employees (in-cluding those who also serve as clerks but who are engaged during50 per cent or more of their time in production or maintenance work)of the Company, excluding clerical employees and those ' clerks whoalso do,production or maintenance work but who devote 50 per centormore of their time on clerical duties, watchmen, timekeepers,supervisors, executives, superintendents, overseers, second hands, theyard foreman, the foreman in the dyeing department, the foremanand the professional man in the cloth room and finishing depart-ment, and the master mechanic and the employee in charge of thesecond shift in the machine shop and boiler room, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure, to employees ' of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise will effectuate the policies of the Act. -VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.-The Union requests that the pay roll for the period immediatelypreceding December- 26, 1941, the date of the filing of its originalpetition, be used to determine eligibility to vote, because many em-ployees have been hired by the Company since ,that date and addi-tional'employees may be hired in the future.The Company objectsto the use of such a pay roll on the' ground that conditions havechanged since the filing of the petition and requests the use of thepay roll immediately preceding "the call for the election."We do not believe that the record discloses any reason for a depar-ture from our' usual practice of using a current pay-roll date.Ac-cordingly, we shall direct that the employees eligible to' vote shallbe those in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of, fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning, the repre-sentation of employees of SalisburyCottonMills, Salisbury, NorthCarolina,within the meaning of Section 9 (c) and Section 2 (6)and (7)of the National Labor Relations Act. 214DECISIONSOF NATIONALLABOR RELAT[ONS BOARD2.All production and maintenance employees (including those whoalso serve as clerks but who are engaged during 50 per cent or moreof their time in production or maintenance work) of Salisbury CottonMills, Salisbury, North Carolina, excluding clerical employees andthose clerks who also do production or maintenance work but whodevote 50 per cent or more of their time on clerical duties, watch-men, timekeepers, supervisors, executives, superintendents, overseers,second hands, the yard foreman, the foreman in the dyeing depart-ment, the foreman" and the professional man in the cloth room andfinishing department, and the master mechanic and the employee incharge of the second shift in the machine shop and boiler room, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Salisbury Cotton Mills, Salisbury, North Carolina, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this -Direction of Election,under the direction and supervision of the Regional Director for theFifth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III,, Section 9, of said Rulesand Regulations, among all production and maintenance employees(including those who also serve as clerks but who are engaged during50 per cent or more of their time in production or maintenancework) of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such ;pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding cler-ical employees and those clerks who also do production or mainte-nance work but who devote 50 per cent or more of their time, onclerical duties, watchmen', timekeepers, supervisors, executives, super-intendents, overseers, second hands, the yard foremen, the foremanin the dyeing department, the foreman and the professional man inthe cloth room and finishing department, the master mechanic andthe employee in charge of the second shift in the machine shop and SALISBURY COTTON MILLS215boiler room, and employees who have since quit or been dischargedfor cause, to determine whether or not they, desire to be representedby Textile Workers Union of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election.